              Case 1:20-mj-00011-SAB Document 42 Filed 06/16/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-MJ-00011

12                                 Plaintiff,            ORDER UNSEALING COMPLAINT

13                          v.

14   ADRIAN ALVARADO, et. al.,

15                                 Defendants.

16          The United States having applied to this Court for a complaint and arrest warrant in the above-
17   captioned proceedings and having applied for the complaint and warrant to remain under seal in order to
18   prevent the destruction of evidence and flight of the targets of the investigation, and the defendants now
19   having been arrested such that sealing is no longer required,
20          IT IS ORDERED that the complaint and arrested warrant filed in the above-entitled matter shall
21   be unsealed.
22

23   IT IS SO ORDERED.

24
        Dated:      June 15, 2020                              /s/
25                                                     UNITED STATES MAGISTRATE JUDGE

26

27

28

      ORDER UNSEALING COMPLAINT AND ARREST               1
      WARRANT
30
